DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9, 11 and 19 are objected to because of the following informalities:  
1)	In the first line of claim 9:  The number “1” should be changed to --2-- (in order to provide proper antecedent basis for the limitation of “the platform”).
2)	In claim 11, line 3:  The term --and-- should be inserted after the phrase “cradle;”.
3)	In claim 11, line 5:  The phrase “; and” should be deleted.
4)	In the last line of claim 11:  The phrase “providing a mount under the head cradle” should be deleted (since this limitation was recited in line 3 of the claim).
5)	In the first line of claim 19:  The number “11” should be changed to --12-- (in order to provide proper antecedent basis for the limitation of “the platform”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.  The limitations of “the cavity” as recited in claims 15-17 and “the base” as recited in claim 19 lack proper antecedent basis, thereby rendering these claims indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 1-20 are considered to recite positively a human organism since line 2 of independent claims 1 and 11 contain the limitation of “a head cradle that receives a head of a subject”, and independent claim 1, line 3 and independent claim 11, lines 4 & 5 contain the limitation of “a device comprising an instrument that is adjacent to the head of the subject”.  (The examiner respectfully suggests changing the term “receives” in line 2 of claims 1 and 11 to the phrase --is configured to receive--, and inserting the phrase --configured to be-- before the term “adjacent” in claim 1, line 3 and in claim 11, line 4 in order to overcome the rejection under 35 U.S.C. 101.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 17, 19, 22 and 26 of U.S. Patent No. 10,555,861.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are generic to all that is recited in claims 1, 7-13, 17, 19, 22 and 26 of U.S. Patent 

No. 10,555,861.  In other words, claims 1, 7-13, 17, 19, 22 and 26 of U.S. Patent No. 10,555,861 fully encompass the subject matter of claims 1-20 and therefore anticipate claims 1-20.  Since claims 1-20 are anticipated by claims 1, 7-13, 17, 19, 22 and 26 of the patent, they are not patentably distinct from claims 1, 7-13, 17, 19, 22 and 26.  Thus the invention of claims 1, 7-13, 17, 19, 22 and 26 of the patent is in effect a “species” of the “generic” invention of claims 1-20.  It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 1-20 are anticipated (fully encompassed) by claims 1, 7-13, 17, 19, 22 and 26 of the patent, claims 1-20 are not patentably distinct from claims 1, 7-13, 17, 19, 22 and 26, regardless of any additional subject matter present in claims 1, 7-13, 17, 19, 22 and 26.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,198,961 to Stern et al.  With respect to claims 1 and 11, Stern et al. show the claimed limitations of a dynamic headset apparatus and a method of manufacturing a dynamic headset apparatus, comprising:  a head cradle (92) that is configured to receive a head of a subject (as shown in Figures 1, 2, 5 & 6 and as described in column 4, lines 57-64); a device comprising an instrument that is configured to be adjacent to the head of the subject when the head of the subject is in the head cradle (92) (as shown in Figures 1-3, 5 & 6 and as described in column 5, lines 47-53 and in column 7, lines 48-50); a mount (94) under the head cradle (92) (as shown in Figures 2 & 8 and as described in column 4, lines 57-60); and a base (90) defining a cavity (110) that receives the mount (94), wherein the cavity has a larger area than that of the mount and restricts a path of movement of the mount within the cavity (as shown in Figure 2 and as described in column 5, lines 1-21).
With respect to claims 2-5 and 12-15, the reference further discloses conditions wherein the mount (94) has a bottom surface (112) that faces a platform on which the dynamic headset apparatus is placed, wherein the bottom surface of the mount has a convex or rounded shape, and wherein the cavity (110) receives or is configured to receive the bottom surface (112) of the mount (94) (also as shown in Figures 2 & 8 and as described in column 4, lines 57-60 and in column 5, lines 1-6).


With respect to claims 6-9 and 16-19, the reference further discloses conditions wherein the path of movement of the mount (94) within the cavity (110) defines a rotational path of movement of the mount within the cavity (as shown in Figures 2 & 8 and as described in column 5, lines 15-20); wherein the path of movement of the mount (94) within the cavity (110) defines a sliding path of movement of the mount within the cavity (i.e., when the mount is moved either from front to back or side to side within the cavity) ; wherein the mount (94) is attached to the head cradle (92) (as shown in Figures 2 & 8 and as described in column 4, lines 57-60 and in column 5, lines 1-6); and wherein the base (90) is configured to be interposed between the mount (94) and the platform on which the dynamic headset apparatus is placed (as shown in Figures 1 & 2).

Claims 1-5, 7-9, 11-15 and 17-19, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,879,281 to Ein-Gal.  With respect to claims 1 and 11, Ein-Gal shows the claimed limitations of a dynamic headset apparatus and a method of manufacturing a dynamic headset apparatus, comprising:  a head cradle (176) that is configured to receive a head of a subject (as shown in Figures 1-4 and as described in column 4, lines 37-39 and in column 5, lines 4-19); a device comprising an instrument (100) that is configured to be adjacent to the head of the subject when the head of the subject is in the head cradle (176) (as shown in Figures 1, 2B, 3 & 4 and as described in column 4, lines 33-36); a mount (154) under the head cradle (176) (as shown in Figures 2A-4 and as described in column 4, lines 60 & 61); 


and a base (150) defining a cavity (152) that receives the mount (154), wherein the cavity has a larger area than that of the mount and restricts a path of movement of the mount within the cavity (152) (as shown in Figure 2A and as described in column 4, lines 56-62).
With respect to claims 2-5 and 12-15, the reference further discloses conditions wherein the mount (154) has a bottom surface that faces a platform on which the dynamic headset apparatus is placed, wherein the bottom surface of the mount has a convex or rounded shape, and wherein the cavity (152) receives or is configured to receive the bottom surface of the mount (154) (as shown in Figures 2A-4 and as described in column 4, lines 56-62).
With respect to claims 7-9 and 17-19, the reference further discloses conditions wherein the path of movement of the mount (154) within the cavity (152) defines a sliding path of movement of the mount within the cavity (as shown in Figures 2A-4 and as described in column 4, lines 60-62); wherein the mount (154) is attached to the head cradle (176) (also as shown in Figures 2A-4 and as described in column 4, lines 56-67 and in column 5, lines 1-9); and wherein the base (150) is configured to be interposed between the mount (154) and the platform on which the dynamic headset apparatus is placed (as shown in Figures 1 & 2A).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 


prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al. ‘961 in view of FR1514314 to Alvar Electronic, or alternatively, as being unpatentable over Ein-Gal ‘281 in view of Alvar Electronic ‘314.  Stern et al. and Ein-Gal do not specifically disclose a condition wherein the device comprises an ultrasound device and 


the instrument comprises an ultrasound transducer.  Alvar Electronic shows the claimed limitations of a dynamic headset apparatus (as shown in Figure 2) and a method of manufacturing a dynamic headset apparatus, comprising:  a head cradle (17) that is configured to receive a head of a subject; a device (1-16) comprising an instrument (1) that is configured to be adjacent to the head of the subject when the head of the subject is in the head cradle (17) (as shown in Figures 1 & 2; page 2 and the first column of page 3); and wherein the device (1-16) comprises an ultrasound device and the instrument (10) comprises an ultrasound transducer (as described in the first column of page 2).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the respective dynamic headset apparatuses of Stern et al. and Ein-Gal with a device which comprises an ultrasound device and an instrument which comprises an ultrasound transducer, since the use of a dynamic headset apparatus comprising an accessory device in the form of an ultrasound device and further comprising an instrument in the form of an ultrasound transducer has long been known in the art as taught by Alvar Electronic.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Zwierstra et al. ‘917 and Zwierstra et al. ’075.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT G SANTOS/Primary Examiner, Art Unit 3673